■ In r.e:. State 'of Louisiana, through the Department „.of Highways applying :for; certiorari, or writ of ’review, to the Court of Appeal, First Circuit, Parish of East Baton Rouge. 230 So.2d 851.
It is o'rdered that the writ of review issue; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.
Granted as to assignment of Error No. 1. In all other respects, the application is denied on the facts found by the court of appeal.